DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1-3, 5, 7-13, 15-17 are pending. Claims 1, 10, 11 are currently amended. The amendments along with the remarks are found persuasive and the rejections are overcome. 
Allowable Subject Matter
Claims 1-3, 5, 7-13, 15-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “an insulation that magnetically insulates the two permanent magnets from one another” in combination with the other limitations set forth in the independent claims; and in combination with the remarks on page 12 of the response filed on 1/26/2022; where it is noted that newly cited Tooman (US 2005/0100625) teaches a magnetic insulator between two magnets but lacks the claimed bi-stable magnet arrangement, and lacks the upper and lower pole cores in the guide sleeve, and accordingly one of ordinary skill in the art would not have found it obvious to provide the claimed arrangement separately or in combination with the primary reference, especially without improper hindsight construction of the same, and for the same reasons as persuasively argued by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753